(1) Order of the Supreme Court, Westchester County, dated June 18, 1974 and made in the first above-entitled matter, (2) two judgments of the- same court, both dated June 18, 1974, made respectively in the two other above-entitled matters, and (3) a further order of the same court dated July 2, 1974 and made las to all these three matters and a fourth matter, affirmed on the two opinions of Mr. Justice Beisheim at Special Term, dated ¡May 20, 1974 and June 18, 1974, respectively, with costs. Shapiro, Acting P. J., Cohalan, Christ and Brennan, JJ., concur; Benjamin, J., concurs in the result. ¡